internal_revenue_service number release date index number ------------------------------------ ------------------------- ----------------------------------- ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ---------------- telephone number -------------------- refer reply to cc psi b02 plr-148385-13 date date ------------------------- company ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------- sub ------------------------------------------------- ----------------- sub ---------------------------------------------------------------------------------- ------------------------------------------------- ------------------------------------------ state date date date date date date year ---------- ----------------- ----------------------- ---------------- -------------------------- ------------------ --------------------- ------ plr-148385-13 year year ------ ------ dear ---------------- this letter is in response to your request dated date on behalf of company seeking relief under sec_1362 of the internal_revenue_code facts based on the materials submitted and representations within we understand the relevant facts to be as follows company is a domestic_corporation organized under the laws of state on date three individuals collectively owned all of company’s outstanding common_stock sub is a domestic_corporation organized under the laws of state on date sub 1’s charter authorized shares of common_stock effective date sub 1’s articles were amended to authorize two classes of common_stock big_number shares of voting class a common_stock and big_number shares of class b common_stock with the class b stock being identical to the class a stock except for the fact that the class b stock was nonvoting the same three individuals that owned company owned all of sub 1’s outstanding class a shares company has been unable to locate the stock record book for sub following the death of one of the founding shareholders who served as primary record keeper but company believes no class b common shares were issued effective on date the company’s articles of incorporation were amended to create two classes of common_stock identified as class a common_stock and class b common_stock and all outstanding shares of the original common_stock were converted into an equal number of shares of class a common_stock on date or shortly thereafter the owners of sub contributed all of their respective shares of sub to company in exchange for a total of big_number newly issued shares of class b common_stock with the intention of having company own all of the equity interests in sub following the date contribution company believes that it acquired and continues to own as of the date of this letter of sub 1’s outstanding shares on date subsequent to the contribution of sub to company compensatory options to acquire shares of class b common_stock of sub were granted to an employee exercisable only upon a change in control of sub the provision of the employee’s employment agreement which provided for the issuance of the options states that the options were for the purchase of shares of class b non-voting common_stock equal to as of the date hereof eight percent of the outstanding class b common_stock of sub company represents that those options were never exercised and were plr-148385-13 later exchanged by the employee for options to acquire shares of company company represents that as of the date of this letter that no persons have ever come forward and asserted rights as a holder of outstanding class b shares of sub in the months leading up to date company engaged outside tax advisors to consider an s_corporation_election for company and a qsub election for sub in order to satisfy the single class of stock requirement the company determined that it would redeem all of the outstanding shares of class a common_stock in exchange for a distribution to be made by company to the shareholders on a pro_rata basis the redemption transaction of sub described below in addition company’s tax advisors recommended amending company’s articles of incorporation to convert the class b common_stock the only remaining class of stock that would be outstanding following the redemption transaction to a single class of ordinary common_stock company filed a timely election under sec_1362 to be treated as an s_corporation effective beginning on date company timely filed form_8869 qualified_subchapter_s_subsidiary election for sub also effective date company however has no record of executing the redemption transaction or subsequent recapitalization before date several months after date the shareholders signed the documents relating to the redemption transaction and recapitalization and the recapitalization became effective on the date it was filed with state’s secretary of state however the documents provided that the transaction’s effective date related back to the date immediately prior to date at the same time company elected to be treated as an s_corporation sub filed a timely election under sec_1362 to be treated as an s_corporation effective beginning on date however due to an oversight by company’s tax preparers beginning in the first year of the s_corporation_election and the following three taxable years sub reported all income gain loss deduction and credits as if it was a qsub of company beginning with the fifth taxable_year after date sub began filing tax returns as a separate s_corporation in the years following date company would make pro_rata cash distributions to its stockholders company recorded the distributions as debits to separate distribution accounts maintained for each shareholder the distribution accounts were similar to draw accounts or a contra account to stockholder’s equity and they were closed out annually to stockholder’s equity periodically however company would make payments on behalf of a shareholder that were also charged to the shareholder’s distribution account as a result of the non pro_rata debits to the distribution accounts at year-end the shareholders’ respective account balances were not in proportion to their respective percentage ownership of company accordingly to bring each shareholder’s distribution account balances into alignment with their percentage interests in company company would determine a target balance for each shareholder’s distribution account company then made adjusting entries on their plr-148385-13 books so as to cause each shareholder’s distribution account balance to equal that target balance company reported the final post-adjustment distribution account balances as distributions for all relevant tax purposes the shareholder receivables and payables were evidenced only by book entries company did not charge or receive interest on the loan balances the loan balances were not required to be settled up by a specified time following year-end but instead were allowed to remain outstanding with the balances fluctuating from year to year in year one of the shareholders died in december of year the other two founding shareholders purchased all of the shares of company then owned by that shareholder’s estate and his surviving_spouse pursuant to a purchase agreement sec_3 of the purchase agreement provided for a pre-closing distribution by company specifically it recited that company will make a pro_rata tax free distribution in the same number of dollars per share sec_3 also provided that company would pay a specified dollar amount of the aggregate distribution to the estate and surviving_spouse at the closing company made a distribution in december of year to the two acquiring shareholders which they used to finance a portion of the buyout purchase_price an additional distribution was made to each of acquiring shareholders on the closing date of the buyout which were also applied by them to finance the buyout between amounts paid_by the two shareholders at closing and the amounts distributed by company the estate and surviving_spouse received the purchase_price contemplated by the purchase agreement although the cash distribution records indicate disproportionate distributions company tax_return reporting for year show aggregate distributions to shareholders allocated among them in proportion to their respective stockholdings during the year thus company believes that a portion of the amounts distributed to the two acquiring shareholders represented distributions to the estate and surviving_spouse and the estate and surviving_spouse ended up receiving such amounts so that the year tax reporting accurately reflects the ultimate economics of the purchase agreement following the buyout company determined that it was only necessary to equalize the distributions of the two remaining and now equal shareholders because the estate and surviving_spouse were bought out at year-end thus when the books were closed company made adjusting entries to the two remaining shareholders distribution account balances while the surviving spouse’s distribution account balance was left unadjusted in year company agreed to sell the stock of sub to an unrelated third-party as part of the buyer’s due diligence the buyer notified company that the qsub election may have been ineffective because i the company may have had an invalid s election as a result of having two classes of stock outstanding if the redemption transaction was not effective retroactively or as a result of the distributions described above and ii if any outstanding class b non-voting common_stock had been issued as a result of the exercise of the employee stock_option or otherwise the company may not have been the sole shareholder of sub to correct any potential issue in this regard sub completed a recapitalization in which sub issued big_number class b shares to company plr-148385-13 following the issuance of the class b shares sub completed a reverse_stock_split of both the class a shares and class b shares the amendment to the articles memorializing the reverse_stock_split also provided that any fractional shares of class b stock resulting from the reverse_stock_split were converted into a right to receive cash thus the recapitalization eliminated any possibility that any person other than the company owns shares of sub stock and any unknown holder would simply have a right to assert a claim for damages but not the rights of a stockholder also in year the distribution account loan balances were paid in full with cash payments being made by company or by the shareholders as applicable to discharge the then outstanding due to due from balances company request rulings to the effect that rulings requested if company’s s election was invalid it was an inadvertent invalid election within the meaning of sec_1362 and therefore company will be treated as an s_corporation commencing with its taxable_year beginning date and continuing thereafter provided that the company’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 in addition to the extent the manner in which company made distributions and advances to its shareholders created a second class of stock the termination of company’s s election was inadvertent under sec_1362 and therefore the company will be treated as an s_corporation commencing with its taxable_year beginning date and continuing thereafter provided that the company’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 sub 1’s qsub election to the extent it was otherwise invalid or terminated because company’s s election was invalid or subsequently terminated or because of the possibility that sub may have had unidentified shareholders other than company on or after date should likewise be treated as an inadvertent invalid election or an inadvertent termination of such election within the meaning of sec_1362 and therefore sub will be treated as a qsub of company effective as of date and continuing thereafter provided that sub 1’s qsub election is otherwise valid and is not otherwise terminated under sec_1361 in accordance with sec_1362 and sec_1_1362-4 company and each person who has been a shareholder of company at any time after date through the date of the ruling_request have consented to any adjustments as may be required by the secretary company sub and company’s shareholders represents that the tax returns for all of the relevant tax years since date are not inconsistent with the tax treatment of company as an s_corporation and sub as a qsub law and analysis plr-148385-13 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qualified_subchapter_s_subsidiary sec_1_1361-3 of the income_tax regulations prescribes the time and manner for making an election to be classified a qualified_subchapter_s_subsidiary sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qualified_subchapter_s_subsidiary may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed plr-148385-13 the proper form for making the election is form_8869 qualified_subchapter_s_subsidiary sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or a qsub as the case may be or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that company’s s_corporation_election may have been ineffective or subsequently terminated because company may have had more than one class of stock however we conclude that if company’s s election was ineffective or subsequently terminated such ineffectiveness or termination was inadvertent within the meaning of sec_1362 of the code further we conclude that the corrective actions taken by company and its shareholders and by sub eliminated any potential second class of stock of the company under sec_1361 and eliminated any potential failure of sub to meet the requirement of sec_1361 and any potential failures were inadvertent under sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from date and thereafter provided that company’s s election otherwise is not terminated under sec_1362 pursuant to the provisions of sec_1362 sub will be treated as a qsub from date and thereafter provided that its election is not otherwise terminated plr-148385-13 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether company or sub otherwise qualifies as a subchapter_s_corporation or qsub respectively under sec_1361 furthermore no opinion is expressed or implied as to the shareholders’ basis in company or sub the accumulated_adjustments_account or other tax_attributes of company or sub as a result of the erroneous income_tax reporting of sub as a qsub of company during the four taxable years following date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer’s representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes
